Memorandum: Jennie Cornwell, a juror in the above ease, made affidavit in relation to the attitude of juror Walter E. Hart during the course *906of the trial as follows: “He seemed to think from the very start of the trial that Mrs. Anthony shouldn’t recover anything; sometimes during the noon hour he stayed by at the women’s room and would talk about the case.” Grace Manley," a juror, made affidavit relative to Mr. Hart’s attitude as follows: “ Mr. Hart was very talkative, seemed to have the whole say and run the whole show; that he was very strong for a no cause verdict from the very start and talked that way during the trial and before the case was submitted to the jury.” In his affidavit read in opposition to the motion, juror Hart does not deny these statements. Since said statements were made outside of the jury room and since they had no relation to the deliberation of the jury, they were competent to show that juror Hart was not eligible, on account of prejudice and bias towards the plaintiff, to sit as a juror in this case. In addition to the foregoing, juror Hart did not disclose on his voir dire that he had been convicted of a felony. Upon these facts, not in dispute, the interests of justice require that a new trial be granted. (See McHugh v. Jones, 258 App. Div. 111, affd. 283 N. Y. 534; Harris v. Eclipse Light Co., 114 Misc. 399; Knice v. Hedges, 119 Misc. 1, affd. 205 App. Div. 871; Steubing v. Krischer, 168 Misc. 20; Matter of Knickerbocker Textile Corp., 172 Misc. 1015, affd. 259 App. Div. 992; Knickerbocker v. Erie R. R. Co., 247 App. Div. 495; Notes, 36 Mich. Law Review, pp. 1020-1023.) All concur, except Cunningham and Taylor, JJ., who dissent and vote for affirmance. (The order denies plaintiff’s motion to set aside the verdict of the jury in favor of defendant for no cause of action in an automobile negligence action.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.